DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19, 24-25, 27, 29-32, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun et al. (US# 2017/0153703 hereinafter Yun).
(piezoelectric haptic feedback structure 600;Fig. 6) comprising:
an actuator (610; Fig. 6) arranged to move in a first direction and a second direction in response to an electrical input signal (when the pressure is being applied, the actuator 610 can move down “632” or up “634” resulting of haptic feedback, Paras. 0046 and 0047, Fig. 6);
at least one member (metal support 612; Fig. 6), coupled to the actuator (610; Fig. 6) and arranged to extend towards the second direction (metal support 612 is being coupled to the actuator 610; Fig. 6); and
wherein the actuator (610; Fig. 6) is arranged relative to the at least one member (612; Fig. 6) so that displacement of the at least one member (612; Fig. 6) caused by movement of the actuator (610; Fig. 6) in the first direction is restricted and displacement of the at least one member (612; Fig. 6) caused by movement of the actuator (610; Fig. 6) in the second direction provides a tactile output (when in portion 632 is forced down, the position 634 is restricted; Para. 0046-0047, Fig. 6).
Referring to claim 19, Yun discloses wherein the displacement of the at least one member is restricted so as to prevent a tactile output being provided to the user when the actuator moves in the first direction (If the detected pressure is over a threshold, the pressure sending and haptic feedback module energizes the piezoelectric actuator 610.; Para. 0047. Thus, prevent the haptic feedback when the pressures is under the threshold).
Referring to claim 24, Yun discloses wherein the actuator is coupled to the at least one member so that when the actuator moves in the second direction the at least one member also moves in the second direction (metal support 612 moves with the actuator 610; Fig. 6).
(a watch; Para. 0016).
Referring to claim 27, Yun discloses wherein the at least one member comprises an elastic material (Para. 0027).
Referring to claim 29, Yun discloses wherein the apparatus comprises a cavity and the actuator is provided within the cavity (actuator 610 within cavity 606; Fig. 6).
Referring to claim 30, Yun discloses wherein the cavity is, at least partially formed, by an elastomeric member (The annular retention plate 420 rests against and contacts a top rim of the bucket portion of the base 402.  In one implementation, the annular retention plate 420 is made of an elastic material that flexes slightly when pressure is applied to the thin metal support 412, providing a diaphragm-like effect.; Para. 0037).
Referring to claim 31, Yun discloses a method comprising:
electrically inputting a signal (In the view 632, a force such as that generated by a user's finger pressing on a touchpad causes deflection of the thin metal support 612 and thus strain on the piezoelectric actuator 610 which results in an output voltage that is detectable by a pressure sensing and haptic feedback module (not shown).; Para. 0046, Fig. 6) responding to the signal by moving an actuator in a first direction and a second direction (when the pressure is being applied, the actuator 610 can move down “632” or up “634” resulting of haptic feedback, Paras. 0046 and 0047, Fig. 6); 
coupling at least one member to the actuator (metal support 612 is being coupled to the actuator 610; Fig. 6);
extending the at least on member towards the second direction (when the pressure is being applied, the actuator 610 with attached support 612 can move down “632” or up “634” resulting of haptic feedback, Paras. 0046 and 0047, Fig. 6);
(when in portion 632  is forced down, the position 634 is restricted; Para. 0046-0047, Fig. 6).
Referring to claim 32, Yun discloses wherein the displacing of the at least one member prevents a tactile output when moving the actuator in the first direction (If the detected pressure is over a threshold, the pressure sending and haptic feedback module energizes the piezoelectric actuator 610.; Para. 0047. Thus, prevent the haptic feedback when the pressures is under the threshold).
Referring to claim 34, Yun discloses wherein the method further comprises coupling the actuator to the at least one member so that when moving the actuator in the second direction the at least one member also moves in the second direction (metal support 612 moves with the actuator 610; Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17-18, 20-23, 26, 28, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US# 2017/0153703 hereinafter Yun) in view of Yang et al. (US# 2017/0357325 hereinafter Yang).
Referring to claim 17, Yun discloses comprising at least one substrate wherein the at least one member is coupled to the substrate so that displacement of the at least one member (thin metal support 612 is being coupled to structure 614; Fig. 6), caused by the movement of the actuator in the second direction (when the pressure is being applied, the actuator 610 can move down “632” or up “634” resulting of haptic feedback, Paras. 0046 and 0047, Fig. 6).
However, Yun as applied above does not specifically disclose deforms the deformable substrate to provide a tactile output for a user.
In an analogous art, Yang discloses deforms the deformable substrate to provide a tactile output for a user (The transmitted deflection causes one or more sections of the cover sheet 208a to deflect or move to provide localized haptic feedback to the user.  In particular, the cover sheet 208a bends or deflects at a location 226a that substantially corresponds to the location of the haptic actuator 224a on the support structure 220a.; Para. 0138, Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Yang to the system of Yun in order to allow the cost of producing the haptic actuator is reduced while maintaining reliability and the actuation performance of the haptic actuators is improved, due to decrease in width and reduction in the size of the circuit layer.
Referring to claim 18, Yun discloses wherein the at least one member is unattached at a first end and coupled to the deformable substrate at a second end (see Yun, thin metal support 612 is being coupled to the middle portion of the structure 614 and unattached at both sides end; Fig. 6) so that when the actuator moves in the first direction the first end of the (see Yun, at position 634 moving up, preventing the position 632 moving down; Fig. 6).
Referring to claim 20, Yun as modified by Yang discloses wherein the second direction is orthogonal to the first direction (see Yang, X axis direction is orthogonal to the Y axis direction; Para. 0246, Fig. 10A-10B).
Referring to claim 21, Yun as modified by Yang discloses comprising a plurality of members (see Yang, layers top and bottom with actuators 1224a and 1224b are between; Fig. 12).
Referring to claim 22, Yun as modified by Yang discloses wherein the plurality of members are parallel to each other (see Yang, layers top and bottom with actuators 1224a and 1224b between, are parallel to each other; Fig. 12).
Referring to claim 23, Yun as modified by Yang discloses comprising a coupling member arranged to couple the plurality of members together (see Yang, members 2022, 2025, 2005 and 2002 are coupling to each other, thus obvious by an adhesive means; Fig. 20).
Referring to claim 26, Yun as modified by Yang discloses wherein the apparatus comprises at least one member coupled to a first side of the actuator and at least one member coupled to an opposing side of the actuator (see Yang, actuator 2124 is between layers 2122 and 2120; Fig. 21).
Referring to claim 28, Yun as modified by Yang discloses comprising a plurality of actuators arranged in a matrix arrangement (see Yang, actuators are arranged in matrix form; Fig. 4).
Referring to claim 33, Yun as modified by Yang discloses wherein the moving the actuator in the second direction is orthogonal to moving the actuator in the first direction (see Yang, X axis direction is orthogonal to the Y axis direction; Para. 0246, Fig. 10A-10B).
Referring to claim 35, Yun as modified by Yang discloses wherein the method further comprises coupling the at least one member to a first side of the actuator and coupling the at (see Yang, actuator 2124 is between layers 2122 and 2120; Fig. 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624